In 1934, the plaintiff obtained a decree of divorce in this Court in an action service of which was made upon the nonresident husband by publication in local newspapers. No appearance was ever entered by him, nor was actual notice of the proceedings by him found by the trial court. The decree further provided that the care, custody and education of two minor children should be committed to the plaintiff.
The former Mrs. Batty has now learned that Joseph Batty is living in Manchester, New Hampshire, and she has filed a strange looking and strangely worded petition which, with the frills cut away, amounts to an application addressed to this Court for an order that the nonresident divorced husband be required to pay a weekly sum for the care and support of his two minor children.
Brushing aside the unquestioned merit of the moral obligation with which every man, decent and otherwise, is burdened to provide for his children, this Court finds itself in the powerless position of enforcing the legal obligation of this man.
An order of the character requested is one in personam, and is as incapable of consideration as a decree for alimony *Page 462 
upon a nonresident defendant who has failed to submit to the jurisdiction of the Court. Sanford vs. Sanford,5 Day 353.
   Because this Court is unable to enforce any such order as that requested, it cannot pass it. The question of jurisdiction makes impossible the requested relief.